DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment received 06 October 2021.

Claims 1, 5-10, 12, 14 and 19 are currently amended, claims 11 and 13 are as originally presented, claims 2-4 and 15-18 are cancelled and claim 20 is new.  In summary, claims 1, 5-14, 19 and 20 are pending in the application.

The amendment of the title of the specification is accepted and entered into the record, thus, the objection to the title of the specification is hereby withdrawn.

Reasons for Allowance
The following is the Examiner’s statement for reasons for allowance: In response to the amendment received 06 October 2021, the Examiner has determined that amended independent claims 1 and 19 have overcome all the art of record and that art deemed available in an updated search as shown in the record, thus, the outstanding rejections of claims 1, 5-14 and 19 are hereby withdrawn.  Independent claims 1 and 19 are directed to an apparatus and a non-transitory computer-readable storage medium, respectively. New claim 20 is a method claim that 

There being no remaining issues, claims 1, 5-14, 19 and 20 and the application are now in condition for allowance.

With regard to claim 20 claiming an image processing method comprising: obtaining image data based on image capturing by a plurality of image capture apparatuses configured to capture images in an imaging area from different positions; generating viewpoint information for specifying a plurality of virtual cameras including a first virtual camera, a second virtual camera and a third virtual camera, (i) a position of the first virtual camera, a position of the second virtual camera, and a position of the third virtual camera being the same, (ii) a view direction of the first virtual camera, a view direction of the second virtual camera, and a view direction of the third virtual camera being different from each other, (iii) a focal length of the first virtual camera being longer than a focal length of the second virtual camera and a focal length of the third virtual camera, and (iv) the focal length of the second virtual camera being longer than the focal length of the third virtual camera; generating, based on the obtained image data and the generated viewpoint information, a plurality of virtual images each of which corresponds to the plurality of virtual cameras, the plurality of virtual images including a first virtual image corresponding to the first virtual camera, a second virtual image corresponding to the second virtual camera, and a third virtual image corresponding to the third virtual camera; and generating, based on the generated plurality of virtual images, a panoramic image including at least a part of the first virtual image, at least a part of the second virtual image, and at least a part 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD MARTELLO/

Primary Examiner, Art Unit 2613